Stephens, J.,
dissenting. The petition alleges that the embankment abutting the sidewalk was “of soft rock or rocks being separated by seams,” and that, as a result of another child’s presence upon the embankment, pieces of stone “caved from said embankment” and struck petitioner’s son, who was injured- as “the result of negligence and carelessness on the part of the defendant corporation, in that it failed to maintain said street and sidewalk at said place in a reasonably safe condition for travel.” The act of the child which caused the embankment to cave is not such an intervening cause as would, as a matter of law, constitute the proximate cause of the injury. Southern Railway Co. v. Webb, 116 Ga. 152 (42 S. E. 395, 59 L. R. A. 109). The petition set out a cause of action against the city. Parker v. Mayor &c. of Macon, 39 Ga. 725 (2) (99 Am. D. 486).